***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   ROSENTHAL LAW FIRM, LLC v. JAMES COHEN
                (AC 41028)
                          Lavine, Elgo and Bear, Js.

                                   Syllabus

The plaintiff law firm sought to recover damages from the defendant, its
   former client, for breach of a retainer agreement for legal services in
   connection with a fee dispute with the defendant that had been resolved
   in the plaintiff’s favor during arbitration proceedings. The plaintiff had
   filed an application to confirm the arbitration award with the trial court,
   which rendered judgment granting the application. Thereafter, this court
   affirmed the trial court’s judgment, and our Supreme Court denied the
   defendant’s petition for certification to appeal. R, the sole member of the
   plaintiff, represented the plaintiff throughout the arbitration proceedings
   and in the trial and appellate courts. The plaintiff subsequently brought
   the present action, claiming that the defendant, by refusing to pay for
   the legal services that it had rendered, had breached the parties’ retainer
   agreement, pursuant to which the parties had agreed that if the defendant
   failed to pay the plaintiff its agreed on fee or expenses, he would be
   liable for all costs related to a collection action, including the plaintiff’s
   attorney’s fees and interest. The plaintiff claimed that it had incurred
   $59,600 in legal fees in connection with R’s representation of it in the
   arbitration and related court proceedings. The trial court rendered judg-
   ment in favor of the defendant, concluding that the plaintiff was not
   entitled to recover attorney’s fees under the retainer agreement because
   it had effectively represented itself throughout the subject proceedings.
   In reaching its decision, the court relied on Jones v. Ippoliti (52 Conn.
   App. 199), in which this court extended to self-represented attorney
   litigants the rule adopted in Lev v. Lev (10 Conn. App. 570) barring
   self-represented litigants generally from recovering attorney’s fees. On
   appeal to this court, the plaintiff claimed that the trial court erred in
   concluding that the plaintiff, as a self-represented law firm, was pre-
   cluded from recovering attorney’s fees, which was based on its claim
   that because the portion of Jones on which the court relied was dictum,
   the court improperly treated it as binding precedent. Held that the trial
   court did not err in determining that the law barring self-represented
   nonattorney litigants from recovering statutory attorney’s fees also pre-
   cludes a self-represented law firm from recovering contractual attorney’s
   fees; this court’s conclusion in Jones that self-represented attorney liti-
   gants cannot recover attorney’s fees constituted an alternative holding
   and not dictum, as that conclusion could not reasonably be characterized
   as a merely casual, passing comment made without analysis or due
   consideration of conflicting authorities, and it was clear that this court
   made a deliberate decision to resolve the issue and that it undeniably
   decided it, and this court declined the plaintiff’s request to overrule the
   portion of Jones at issue, which the plaintiff claimed was based on a
   misinterpretation of Lev, as this court was not at liberty to do so because
   it is axiomatic that one panel of this court cannot overrule the precedent
   established by a previous panel’s holding.
            Argued January 2—officially released May 28, 2019

                             Procedural History

  Action to recover damages for breach of contract,
and for other relief, brought to the Superior Court in
the judicial district of Hartford and tried to the court,
Shapiro, J.; judgment for the defendant, from which
the plaintiff appealed to this court. Affirmed.
 Edward Rosenthal, with whom, on the brief, was
Daniel J. Klau, for the appellant (plaintiff).
   James D. Cohen, self-represented, the appellee
(defendant).
                           Opinion

   BEAR, J. This action between the plaintiff, Rosenthal
Law Firm, LLC, and its former client, the defendant,
James Cohen, arises out of a fee dispute that had been
resolved in the plaintiff’s favor during a prior arbitration
proceeding. Following the confirmation of the arbitra-
tion award, the plaintiff commenced the present action
seeking attorney’s fees, pursuant to a contract between
it and the defendant, for its prosecution of the fee dis-
pute. After a trial to the court, the trial court rendered
judgment in the defendant’s favor, from which the plain-
tiff now appeals. The plaintiff claims on appeal that the
court erred in concluding that it was not entitled to
attorney’s fees because it had represented itself,
through its sole member, in the arbitration and award
confirmation proceedings. We disagree and, accord-
ingly, affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of the plaintiff’s claim. On Decem-
ber 1, 2011, the parties entered into an agreement for
legal services (retainer agreement) whereby they
agreed, in paragraph 12, that in the event the defendant
failed to pay the plaintiff its agreed on fee or expenses,
he would be liable for ‘‘all costs related to a collection
action including [the plaintiff’s] attorney’s fees and
interest at the annual rate of ten percent . . . .’’ On
March 3, 2014, the plaintiff petitioned the legal fee reso-
lution board of the Connecticut Bar Association (board)
to resolve a fee dispute that had arisen between the
parties. On December 24, 2014, a panel of three arbitra-
tors found that the plaintiff was owed $109,683 in fees
for its representation of the defendant. The plaintiff
subsequently filed an application to confirm the arbitra-
tion award in the Superior Court, which the court,
Scholl, J., granted on March 17, 2015. The defendant
appealed to this court, which affirmed the trial court’s
judgment confirming the arbitration award, and our
Supreme Court denied the defendant’s petition for certi-
fication to appeal. See Rosenthal Law Firm, LLC v.
Cohen, 165 Conn. App. 467, 473, 139 A.3d 774, cert.
denied, 322 Conn. 904, 138 A.3d 933 (2016). Attorney
Edward Rosenthal, the sole member of the plaintiff,
represented the plaintiff throughout the proceedings
before the board and in the trial and appellate courts.
  On April 1, 2016, the plaintiff commenced the present
action alleging, inter alia, that the defendant breached
the retainer agreement by failing and refusing to pay
for the legal services it had rendered and that, as a
result, it suffered damages in the form of ‘‘considerable
time [spent] in collecting its fees from the defendant’’
in arbitration and the related court proceedings. As
clarified in its trial brief, the plaintiff sought to recover
the attorney’s fees and interest prescribed by paragraph
12 of the retainer agreement. More specifically, the
plaintiff claimed that it had incurred $59,600 in ‘‘legal
fees’’ in connection with the arbitration and related
court proceedings, which reflected the time spent by
Rosenthal on these matters.
   On October 18, 2017, following a trial to the court,
the trial court, Shapiro, J., issued a memorandum of
decision in which it concluded that the plaintiff was
not entitled to recover attorney’s fees under paragraph
12 of the retainer agreement because it had effectively
represented itself throughout the proceedings at issue,
and ‘‘[t]he law of this state is that pro se litigants are not
entitled to attorney’s fees.’’ (Internal quotation marks
omitted.) In so concluding, the trial court relied on
Jones v. Ippoliti, 52 Conn. App. 199, 212, 727 A.2d 713
(1999), in which this court extended the rule adopted
in Lev v. Lev, 10 Conn. App. 570, 575, 524 A.2d 674
(1987)—barring self-represented litigants generally
from recovering attorney’s fees—to self-represented
attorney litigants. Accordingly, the trial court rendered
judgment in favor of the defendant. This appeal
followed.
   The plaintiff’s sole claim on appeal is that the trial
court erred in determining that the law barring self-
represented nonattorney litigants from recovering stat-
utory attorney’s fees also precludes a self-represented
law firm from recovering contractual attorney’s fees.
The plaintiff argues that the portion of Jones relied on
by the trial court is mere dictum. The plaintiff alterna-
tively argues that we should overrule this portion of
Jones because it is based on a ‘‘serious misinterpreta-
tion’’ of Lev.1 We disagree that the statement in Jones
concerning self-represented attorney litigants is dictum
and decline the plaintiff’s invitation to revisit the issue.
   Preliminarily, we note that, because the plaintiff’s
appeal concerns the trial court’s interpretation and
application of the law to the undisputed facts of this
case, our standard of review is plenary. See Thompson
v. Orcutt, 257 Conn. 301, 308–309, 777 A.2d 670 (2001);
Steroco, Inc. v. Szymanski, 166 Conn. App. 75, 87, 140
A.3d 1014 (2016). We now turn to an examination of
this court’s decision in Jones.
   Jones involved an action by the partners of a law
firm against former clients to collect unpaid fees for
services previously rendered. Jones v. Ippoliti, supra,
52 Conn. App. 200 n.2, 203. The plaintiffs alleged, inter
alia, failure to pay a promissory note, and they sought
attorney’s fees for the prosecution of the collection
action pursuant to a provision in the note that provided
for ‘‘any costs and expenses, including reasonable attor-
ney’s . . . fees incurred in the collection of [the note]
or in any litigation or controversy arising from or con-
nected with [the note].’’ (Internal quotation marks omit-
ted.) Id., 202 n.5, 203. The trial court rendered judgment
in favor of the plaintiffs on their complaint and awarded
them attorney’s fees pursuant to the promissory note
for the services of their trial counsel, who had been
retained by the plaintiffs. Id., 203 and n.7, 208. The
court, however, denied their claim for attorney’s fees
based on the services rendered by the attorneys and
paralegals employed by the plaintiffs’ law firm in
assisting their trial counsel in the prosecution of the
collection action. Id., 208.
   On appeal, the plaintiffs in Jones claimed that they
were entitled ‘‘to recover ‘in-house’ counsel fees for the
services they performed to assist their trial counsel.’’
Id. In support of this claim, ‘‘[t]he plaintiffs urge[d] [this
court] to adopt what they claim[ed] to be a trend in
other jurisdictions to award reasonable attorney’s fees
for both outside counsel, as well as in-house counsel,
who participate in the prosecution of a claim in which
attorney’s fees can be awarded.’’ (Footnote omitted.) Id.
According to the plaintiffs, ‘‘an award to the successful
litigant of reasonable attorney’s fees for the services
[the plaintiffs’ law firm] provided [was] appropriate
because the time devoted to this case was time not
available for other work.’’ Id., 210.
   Citing a number of out-of-state cases in which courts
denied an award of attorney’s fees to attorney litigants
appearing on their own behalf,2 the defendants coun-
tered that, ‘‘if plaintiff-attorneys representing them-
selves are not entitled to an award of attorney’s fees,
then, a fortiori, plaintiff-attorneys who merely assist
their trial counsel, for whose services they have
received an award of attorney’s fees, are not entitled
to an award of attorney’s fees for their own services.’’ Id.
The court deemed this distinction to be significant. Id.
   The court in Jones began its analysis of the plaintiffs’
claim by first considering ‘‘whether [the plaintiffs’ law
firm] and in-house counsel [were] synonymous.’’ Id. The
court determined that, ‘‘[b]y definition, the plaintiffs
[were] not in-house counsel because they [were] not
employees of a business whose function is to advise
the business on day-to-day matters.’’ Id., 211. The court
therefore concluded that ‘‘the cases cited by the plain-
tiffs in support of their claim that the trial court should
have awarded them attorney’s fees for the services per-
formed by [the plaintiffs’ law firm were] factually distin-
guishable in that attorney’s fees in those cases [had
been] awarded for the work done by in-house counsel
in businesses such as insurance companies.’’ Id.3
   The court next considered ‘‘whether [the plaintiffs’
law firm had] functioned as an attorney in [the collec-
tion action].’’4 Id. ‘‘To begin with, [the court] note[d]
that [the plaintiffs’ law firm had] not enter[ed] an
appearance on behalf of the plaintiffs’’ and that, accord-
ingly, ‘‘it did not represent them in this action.’’ Id.,
211–12; see Practice Book § 3-7 (a) (‘‘[e]xcept by leave
of the judicial authority, no attorney shall be permitted
to appear in court or to be heard on behalf of a party
until the attorney’s appearance has been entered’’). The
court further determined that ‘‘[e]ven if [it] were to
conclude otherwise, i.e., that [the plaintiffs’ law firm
had] represented the plaintiffs, such representation
would have been of a pro se nature. The law of this
state is that pro se litigants are not entitled to attorney’s
fees.’’ Jones v. Ippoliti, supra, 52 Conn. 212, citing Lev
v. Lev, supra, 10 Conn. App. 575. The court therefore
held that ‘‘the plaintiffs [had] not [been] entitled to
attorney’s fees for the services provided by [the plain-
tiffs’ law firm] and the trial court [had] properly denied
the plaintiffs’ request for them.’’ Id.
   The plaintiff in the present case appears to contend
that, because the court in Jones determined that the
plaintiffs had not been represented by their law firm,
it was unnecessary for the court to consider whether
the pro se nature of such representation would have
precluded an award of attorney’s fees pursuant to the
general rule adopted in Lev. Thus, the plaintiff argues
that this portion of Jones is dictum, and the trial court,
therefore, erred in treating it as binding precedent.
We disagree.
   ‘‘[D]ictum is an observation or remark made by a
judge in pronouncing an opinion upon a cause, concern-
ing some rule, principle, or application of law, or the
solution of a question suggested by the case at bar, but
not necessarily involved in the case or essential to its
determination . . . . Statements and comments in an
opinion concerning some rule of law or legal proposi-
tion not necessarily involved nor essential to determina-
tion of the case . . . are obiter dicta, and lack the force
of an adjudication.’’ (Internal quotation marks omitted.)
U.S. Bank, N.A. v. Morawska, 165 Conn. App. 421, 427
n.4, 139 A.3d 747 (2016). The overwhelming weight of
authority, however, recognizes a distinction between
dicta and alternative holdings in an opinion. As the
United States Supreme Court has explained, ‘‘where
there are two grounds, upon either of which an appel-
late court may rest its decision, and it adopts both, the
ruling on neither is obiter [dictum], but each is the
judgment of the court, and of equal validity with the
other.’’ (Internal quotation marks omitted.) United
States v. Title Ins. & Trust Co., 265 U.S. 472, 486, 44
S. Ct. 621, 68 L. Ed. 1110 (1924).5 Cf. Electrical Contrac-
tors, Inc. v. Dept. of Education, 303 Conn. 402, 420–21,
35 A.3d 188 (2012) (‘‘Once it becomes clear that the
trial court lacked subject matter jurisdiction to hear
the plaintiffs’ complaint, any further discussion of the
merits is pure dict[um]. . . . When the trial court con-
cluded . . . that subject matter jurisdiction was miss-
ing, the remainder of its [ruling was] merely advisory
. . . .’’ [Internal quotation marks omitted.]).
   Although an alternative holding, by its very nature,
is not strictly necessary to the disposition of the case,
this does not render it dictum. On this point, we find
the Utah Supreme Court’s opinion in State v. Robertson,
438 P.3d. 491 (Utah 2017), persuasive. ‘‘When we say
that a holding is binding only when it is necessary, we
do not mean that the holding must be the singular basis
for our ultimate decision. Courts often confront cases
raising multiple issues that could be dispositive, yet
they find it appropriate to resolve several, in order to
avoid repetition of errors on remand or provide guid-
ance for future cases. Or, [courts] will occasionally find
it appropriate to offer alternative rationales for the
results they reach. Were we to require that a holding
must be necessary in some strict, logical sense before
it becomes binding precedent, then every time we artic-
ulated alternative bases for a decision we would convert
our opinion into dicta, for none of the alternative bases
are strictly necessary for the outcome. . . . Instead,
necessary means only that the court undeniably decided
the issue, not that it was unavoidable for it [to] do
so. . . .
   ‘‘Of course, not every statement of law in every opin-
ion is binding . . . . Where it is clear that a statement
is made casually and without analysis, where the state-
ment is uttered in passing without due consideration
of the alternatives, or where it is merely a prelude to
another legal issue that commands the [court’s] full
attention, it may be appropriate to re-visit the issue in
a later case. . . . Where, on the other hand, it is clear
that a majority of the [court] has focused on the legal
issue presented by the case before it and made a deliber-
ate decision to resolve the issue, that ruling becomes
the law . . . .’’ (Footnotes omitted; internal quotation
marks omitted.) Id., 502–503, quoting United States v.
Johnson, 256 F.3d 895, 914–16 (9th Cir. 2001).
   We now turn to the statement at issue in the present
case. In Jones, both parties had raised and discussed
in their appellate briefs the question of whether self-
represented attorneys may recover attorney’s fees for
the time spent litigating their own causes and had
directed the court’s attention to the conflicting authori-
ties on the subject. See footnotes 2 and 4 of this opinion.
The court intentionally took up and analyzed the issue
and concluded that the general rule announced in Lev
would bar the plaintiff attorneys in Jones from recov-
ering attorney’s fees. Although the court discussed the
issue only briefly, there is nothing in its opinion or the
record to suggest that its conclusion was less carefully
reasoned than it might otherwise have been. In sum,
the court’s conclusion cannot reasonably be character-
ized as a merely casual, passing comment made without
analysis or due consideration of conflicting authorities.
It is clear that the court made a deliberate decision to
resolve this issue and that it undeniably decided it.
Accordingly, the court’s conclusion that self-repre-
sented attorney litigants cannot recover attorney’s fees
constitutes an alternative holding, not dictum.
  We, therefore, disagree with the plaintiff that the trial
court in the present case improperly treated this portion
of Jones as binding precedent. Furthermore, although
the plaintiff requests, in the alternative, that this panel
revisit such precedent, we are not at liberty to do so.6
See In re Zoey H., 183 Conn. App. 327, 340 n.5, 192
A.3d 522 (‘‘[I]t is axiomatic that one panel of this court
cannot overrule the precedent established by a previous
panel’s holding. . . . This court often has stated that
this court’s policy dictates that one panel should not,
on its own, reverse the ruling of a previous panel. The
reversal may be accomplished only if the appeal is heard
en banc.’’ [Internal quotation marks omitted.]), cert.
denied, 330 Conn. 906, 192 A.3d 426 (2018).7
   The plaintiff does not otherwise challenge the appli-
cation of Jones to the present case, and, therefore,
we need not address the propriety of the trial court’s
characterization of the plaintiff law firm—a legal entity
distinct from Rosenthal—as a self-represented party.
Indeed, when asked during oral argument before this
court whether the plaintiff’s status as a limited liability
company affects the analysis of the issue raised in this
appeal, Rosenthal replied, ‘‘I don’t think so.’’ Similarly,
we need not determine whether the plaintiff’s status as
a law firm litigant renders this case materially distin-
guishable from Jones, which involved attorney litigants.
We note, however, that among the courts that have
considered these issues in jurisdictions in which self-
represented attorney litigants are barred from recov-
ering attorney’s fees, the majority agree that there is
no meaningful distinction between solo practitioners
who represent themselves and law firms that are repre-
sented by their own attorneys.8
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff also appears to argue that it is entitled to attorney’s fees
under the plain language of paragraph 12 of the retainer agreement. The
plaintiff’s discussion of this issue, however, is limited to a single conclusory
statement in its appellate brief without any citation to authority. Accordingly,
to the extent the plaintiff claims that the contract language is dispositive
of this appeal, we conclude that such claim is inadequately briefed and,
therefore, decline to review it. See Estate of Rock v. University of Connecti-
cut, 323 Conn. 26, 33, 144 A.3d 420 (2016) (‘‘Claims are inadequately briefed
when they are merely mentioned and not briefed beyond a bare assertion.
. . . Claims are also inadequately briefed when they . . . consist of conclu-
sory assertions . . . with no mention of relevant authority and minimal or
no citations from the record . . . .’’ [Internal quotation marks omitted.]).
   2
     See Connor v. Cal-Az Properties, Inc., 137 Ariz. 53, 55–56, 668 P.2d 896
(App. 1983); O’Connell v. Zimmerman, 157 Cal. App. 2d 330, 336–37, 321
P.2d 161 (1958); Sessions, Fishman, Rosenson, Boisfontaine & Nathan v.
Taddonio, 490 So. 2d 526, 527 (La. App. 1986).
   3
     The court left for another day the issue of whether, in the appropriate
circumstances, a plaintiff may be entitled to attorney’s fees for the services
that in-house counsel provides to outside counsel during the course of
litigation. Jones v. Ippoliti, supra, 52 Conn. App. 211 n.17.
   4
     It would appear at first blush that the court’s determination in Jones
that the plaintiffs did not constitute ‘‘in-house counsel’’ entirely disposed
of the plaintiffs’ claim on appeal. A review of the plaintiffs’ principal appellate
brief, however, reveals that they had argued more generally that they should
have been awarded attorney’s fees for the reasonable value of their time
because ‘‘[t]here is no meaningful distinction between the time spent by
[outside counsel] and the time spent by attorneys and paralegals at [the
plaintiffs’ law firm].’’ In support of this argument, the plaintiffs cited to a
number of decisions from other jurisdictions holding that self-represented
attorney litigants and law firm litigants represented by their own attorneys
may recover attorney’s fees. See, e.g., Winer v. Jonal Corp., 169 Mont. 247,
251, 545 P.2d 1094 (1976); Hinkle, Cox, Eaton, Coffield & Hensley v. Cadle
Co. of Ohio, Inc., 115 N.M. 152, 158, 848 P.2d 1079 (1993). Consequently,
the court’s conclusion in Jones that the plaintiffs were not in-house counsel
did not fully dispose of the appeal.
   5
     See, e.g., Boogaard v. National Hockey League, 891 F.3d 289, 295 (7th
Cir. 2008) (‘‘[i]t is blackletter law that where a decision rests on two or
more grounds, none can be relegated to the category of obiter dictum’’
[internal quotation marks omitted]), cert. denied,          U.S.     , 139 S. Ct.
601, 202 L. Ed. 2d 430 (2018); Gestamp South Carolina, L.L.C. v. National
Labor Relations Board, 769 F.3d 254, 263 n.4 (4th Cir. 2014) (‘‘alternative
holdings are not dicta’’); Pyett v. Pennsylvania Building Co., 498 F.3d 88,
93 (2d Cir. 2007) (‘‘[a]n alternative conclusion in an earlier case that is
directly relevant to a later case is not dicta; it is an entirely appropriate
basis for a holding in the later case’’), rev’d on other grounds, 556 U.S. 247,
129 S. Ct. 1456, 173 L. Ed. 2d 398 (2009); Sturdivant v. State, 84 So. 3d 1053,
1060 (Fla. App. 2010) (‘‘A ruling in a case fully considered and decided by
an appellate court is not dictum merely because it was not necessary, on
account of one conclusion reached upon one question, to consider another
question the decision of which would have controlled the judgment. Two
or more questions properly arising in a case under the pleadings and proof
may be determined, even though either one would dispose of the entire
case upon its merits, and neither holding is a dictum, so long as it is properly
raised, considered, and determined.’’ [Internal quotation marks omitted.]);
QOS Networks Ltd. v. Warburg, Pincus & Co., 294 Ga. App. 528, 532–33,
669 S.E.2d 536 (2008) (‘‘A ruling is not dictum merely because the disposition
of the case is or might have been made on some other ground. Where a
case presents two or more points, any one of which is sufficient to determine
the ultimate issue, but the court actually decides all such points, the case
is an authoritative precedent as to every point decided, and none of such
points can be regarded as having merely the status of a dictum.’’ [Internal
quotation marks omitted.]).
   6
     The plaintiff also appears to contend that Jones is inapplicable to the
present case because the present case involves a claim for contractual,
rather than statutory, attorney’s fees. In addition to being inadequately
briefed, this claim clearly lacks merit given that the plaintiffs in Jones had
likewise sought attorney’s fees pursuant to a contractual provision. See
Jones v. Ippoliti, supra, 52 Conn. App. 202 n.5.
   7
     Moreover, the plaintiff has not presented to this court any persuasive
reason for revisiting Jones.
   8
     See, e.g., Munger Chadwick, P.L.C. v. Farwest Development & Construc-
tion of the Southwest, LLC, 235 Ariz. 125, 128, 329 P.3d 229 (App. 2014)
(‘‘We . . . can find no logical reason to draw any distinction between a
law firm that represents itself and a sole practitioner that does so. . . .
In applying the rule [against awarding attorney’s fees to self-represented
attorneys], our courts have expressed a core concern that all parties to
litigation be treated equally in their ability to secure compensation for
attorney fees. . . . This court has specifically reasoned that an attorney
ought not be entitled to compensation for her time in representing herself
when a lay person would not be able to do so. . . . We likewise conclude
it would be inequitable for a law firm to be able to obtain its fees through
an arrangement that amounts to self-representation when a sole practitioner
would be unable to do so.’’ [Citations omitted.]); Witte v. Kaufman, 141
Cal. App. 4th 1201, 1211, 46 Cal. Rptr. 3d 845 (2006) (Court held that prevailing
law firm litigant was not entitled to attorney’s fees where it was represented
by its own members; ‘‘[t]he attorneys of [the firm] are the law firm’s product.
When they represent the law firm, they are representing their own interests.
As such, they are comparable to a sole practitioner representing himself or
herself.’’); Swanson & Setzke, Chtd. v. Henning, 116 Idaho 199, 203 n.3, 774
P.2d 909 (App. 1989) (‘‘When a rule of law is enunciated on whether pro se
lawyer litigants are entitled to attorney fee awards, that rule should be
applied consistently. It should not turn on distinctions among proprietor-
ships, partnerships, corporations or other modes of law practice.’’); State
ex rel. Schad, Diamond & Shedden, P.C. v. My Pillow, Inc., 115 N.E.3d 923,
930–31 (Ill. 2018) (holding that, ‘‘[t]o the extent that [the plaintiff law firm]
prosecuted its own claim using its own lawyers, the law firm was proceeding
pro se,’’ and, therefore, ‘‘the same considerations were at work here as with
any other pro se litigant, and Illinois’s long-standing bar against awards of
attorney fees to lawyers who represent themselves was fully applicable’’);
Fraser Trebilcock Davis & Dunlap PC v. Boyce Trust 2350, 497 Mich. 265,
275–76, 870 N.W.2d 494 (2015) (holding that plaintiff law firm that used its
own member lawyers to litigate firm’s interests could not recover attorney’s
fees; ‘‘while we acknowledge that [the plaintiff] is a legally distinct corporate
entity, we do not find that status sufficient to distinguish the representation
it provided to itself through its member lawyers from the self-representation
[of an individual attorney litigant], such that [the plaintiff] may recover a
reasonable attorney fee’’ [internal quotation marks omitted]).